                   EXHIBIT 3




Case 1:17-cv-00256-MR Document 72-4 Filed 04/03/19 Page 1 of 5
From:                               Dean, Jamie <Jamie.Dean@wbd-us.com>
Sent:                               Wednesday, April 3, 2019 9:46 AM
To:                                 Jon Sasser; Montecalvo, Michael
Cc:                                 streza@ccj.com; Preetha Suresh Rini
Subject:                            RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)


Dear Jon,

           I apologize if you receive this message twice. My Outlook crashed while attempting to send earlier.

       My only communication with Mr. Foval is the November 7, 2018 email produced to you on November 8, 2018 at
PVDEF0014176. Consistent with Mr. Foval’s email to Mr. Streza that was included in the documents you produced this
week, Mr. Foval never responded to me.

Sincerely,
Jamie

P.S. It appears that Mr. Streza’s personal email address was used on this thread, so I substituted it with his firm address.

From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Tuesday, April 02, 2019 6:39 PM
To: Dean, Jamie; Montecalvo, Michael
Cc: 'Ralph Streza (ralphstreza@me.com)'; Preetha Suresh Rini
Subject: RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)




Jamie,

We have seen one such e-mail, which Mr. Foval forwarded to Ralph Steza. Were there others? Have you produced
them?

Thanks,

Jon

From: Dean, Jamie [mailto:Jamie.Dean@wbd-us.com]
Sent: Thursday, March 28, 2019 1:07 PM
To: Jon Sasser; Montecalvo, Michael
Cc: 'Ralph Streza (ralphstreza@me.com)'; Preetha Suresh Rini
Subject: RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)

Jon,

        We attempted to reach Mr. Foval during discovery and never received any response. I thought those emails
were already produced, but let me know if they were not.

          We are trying to schedule the de bene esse depositions of Jo Comerford and Carol Martinson.
                                                              1
                    Case 1:17-cv-00256-MR Document 72-4 Filed 04/03/19 Page 2 of 5
Best,
Jamie




From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Thursday, March 28, 2019 12:30 PM
To: Dean, Jamie; Montecalvo, Michael
Cc: 'Ralph Streza (ralphstreza@me.com)'; Preetha Suresh Rini
Subject: RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)




Jamie,

 1.   We had correspondence with Mr. Foval in recent weeks in an effort to obtain his testimony. We will produce that
to you. Did you have any correspondence with him? If so, please produce it to us.

2.      Several conversations over the past two years, the written instances of which will be produced.

3.      We are subpoenaing Mr. Foval.

4.      Whom do you plan to depose de bene esse?

Thanks,

Jon


From: Dean, Jamie [mailto:Jamie.Dean@wbd-us.com]
Sent: Wednesday, March 27, 2019 9:35 AM
To: Jon Sasser; Montecalvo, Michael
Cc: 'Ralph Streza (ralphstreza@me.com)'; Preetha Suresh Rini
Subject: RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)

Jon,

            Understood, thanks. A few questions:

       1.  Do you have additional written correspondence with Mr. Foval subsequent to the documents previously
          produced during discovery? If so, please produce the same.
       2. What efforts have been made to secure Mr. Foval’s voluntary appearance at trial?
       3. Is Mr. Foval under subpoena?

            We will have a few de bene esse depositions to schedule as well and are currently working on dates for those.

            Thanks very much.

                                                               2
                     Case 1:17-cv-00256-MR Document 72-4 Filed 04/03/19 Page 3 of 5
                  Best,
                  Jamie



Jamie Dean
Partner
Womble Bond Dickinson (US) LLP

    d: 336-721-3593                                           One West Fourth Street
    m: 336-414-8348                                           Winston-Salem, NC 27101
    e: Jamie.Dean@wbd-us.com



                                                              womblebonddickinson.com




-=-=-=-=-=-=-=-




This email is sent for and on behalf of Womble Bond Dickinson (US) LLP. Womble Bond Dickinson (US) LLP is a member of Womble Bond Dickinson
(International) Limited, which consists of independent and autonomous law firms providing services in the US, the UK, and elsewhere around the world. Each
Womble Bond Dickinson entity is a separate legal entity and is not responsible for the acts or omissions of, nor can bind or obligate, another Womble Bond
Dickinson entity. Womble Bond Dickinson (International) Limited does not practice law. Please see www.womblebonddickinson.com/us/legal-notice for further details.


From: Jon Sasser [mailto:Jon.Sasser@elliswinters.com]
Sent: Tuesday, March 26, 2019 6:03 PM
To: Dean, Jamie; Montecalvo, Michael
Cc: 'Ralph Streza (ralphstreza@me.com)'; Preetha Suresh Rini
Subject: RE: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)




Mike and Jamie:

To be clear, the Scott Foval deposition is a de bene esse deposition for trial.

Thanks,

Jon


From: Jon Sasser
Sent: Tuesday, March 26, 2019 4:49 PM
To: Jamie Dean (Jamie.Dean@wbd-us.com); Montecalvo, Michael (Michael.Montecalvo@wbd-us.com)
Cc: Ralph Streza (ralphstreza@me.com); Preetha Suresh Rini
Subject: Deposition Notice of Scott Foval 4844-7375-0159 v.1 (2)

Jamie and Mike,

Enclosed is a Notice of Deposition for Scott Foval. Hard copy to follow in today’s mail.

Thanks,

                                                                                3
                          Case 1:17-cv-00256-MR Document 72-4 Filed 04/03/19 Page 4 of 5
Jon




                                    4
      Case 1:17-cv-00256-MR Document 72-4 Filed 04/03/19 Page 5 of 5
